Order entered July 17, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00872-CV

 IN RE FRESHPOINT DALLAS, INC. AND ARTURO CORONEL-NEGRETE, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-12600

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We DENY as moot relators’ motion for emergency stay pending this Court’s

consideration of the petition for writ of mandamus. We ORDER relators to bear the costs of this

original proceeding.


                                                     /s/   KERRY P. FITZGERALD
                                                           JUSTICE